Mr. Justice Smith delivered the opinion of the court. The plaintiff in error, W. L. Connon, brought an action in the Municipal Court of Chicago against the defendant in error, Florence M. Spofford, to recover damages alleged to have been caused by the defendant in error by running her automobile into the horse and buggy of the plaintiff and injuring his horse. The cause was tried before the court without a jury, and the defendant had judgment. No questions of law are involved. The sole question before us is one of fact, namely: was the defendant in the action guilty of negligence which caused the injury to plaintiff’s property? We have carefully read and considered the evidence, and the arguments of counsel, and we are unable to say that the finding and judgment of the trial court is manifestly against the weight of the evidence. In our opinion the preponderance of the evidence sustains the judgment. The judgment is therefore affirmed. Affirmed.